SOONER HOLDINGS, INC. 127 Northwest 62nd Street, Suite A Oklahoma City, OK73118 Telephone (405) 848-7575 February 11, 2011 Ms. Tea Jenkins, Senior Assistant Chief Accountant Office of Beverages, Apparel and Healthcare Services Division of Corporation Finance Securities and Exchange Commission treet NE Washington, DC20549 ATTENTION TIA JENKINS Senior Assistant Chief Accountant Re: Sooner Holdings, Inc. Form 10-K/A for FY ended September 30, 2010 Filed January 10, 2011 Form 10-Q for the Quarter ended December 31, 2010 Filed January 18, 2010 File No. 000-18344 Dear Ms Jenkins: With regard to your letter of February 10, 2011 relating to the above-referenced filings of Sooner Holdings, Inc., I acknowledge on behalf of the company that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, s/ R.C. Cunningham R.C. Cunningham II, President
